Citation Nr: 1016338	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  99-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for asthma.

2.  Entitlement to service connection for emphysema, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for joint aches, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:  James Endicott, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 
1970 and additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Veteran testified at a hearing before a Decision Review 
Officer and  Veterans Law Judge in hearings held at the RO in 
May 2000 and September 2003.

The Board previously remanded this matter in April 2004, 
March 2007 and June 2008.

The issues of entitlement to service connection for emphysema 
and service connection for joint aches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

 Competent medical evidence establishes that asthma was 
aggravated during active service.  
  

CONCLUSION OF LAW

Service connection for asthma is warranted.  38 U.S.C.A. §§ 
1110, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board notes that the Veteran's claim for service 
connection for asthma 
was received prior to the enactment of the VCAA.  It was 
therefore not possible for the RO to provide VCAA-compliant 
notice prior to the initial unfavorable rating decision.  The 
RO did provide the Veteran with VCAA notice in a March 2003 
letter.  The March 2003 letter advised the Veteran of the 
evidence necessary to substantiate his claim for service 
connection for asthma.  The letter informed the Veteran what 
information and evidence the Veteran should provide and what 
information and evidence VA would attempt to obtain on the 
Veteran's behalf.  

A March 2006 letter provided notice of the evidence necessary 
to establish a disability rating or effective date. 

With regard to the duty to assist, the RO obtained the 
service treatment records and the post-service treatment 
records identified by the Veteran.  A VA medical opinion was 
obtained.

The Board finds that the notice and assistance requirements 
of the VCAA have been satisfied with respect to the claim 
being decided.  Even assuming otherwise, remanding for 
additional notification and/or assistance is unnecessary 
because, due to the favorable disposition of this claim, the 
Board's decision to proceed in adjudicating it does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred in or aggravated by the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In statements in support of his claim, the Veteran has noted 
that his asthma worsened during active duty for training in 
1993.  

As noted previously, the Veteran had active duty service from 
July 1967 to July 1970.  The enlistment examination did not 
note any findings of asthma.  Service treatment records from 
the Veteran's period of service from July 1967 to July 1970 
do not show any complaints of or diagnoses of asthma.  

A diagnosis of asthma is initially shown in VA medical 
records dated in 1977.  In May 1977, the Veteran was admitted 
to the VA hospital at White River Junction for treatment of 
exacerbation of asthma.  The records noted that the Veteran 
had been treated for coughing and wheezing two years prior.

A reserve enlistment examination dated in December 1978 noted 
a two year history of asthma. 

Because asthma was noted on the Veteran's reserve enlistment 
examination, the presumption of soundness is not applicable 
for periods of service following the December 1978 enlistment 
examination.

Reserve medical records dated in June 1993 show that the 
Veteran sought treatment for asthma during a period of active 
duty for training.  A statement of duty status report dated 
in June 1993, noted that the Veteran was at Fort Hood for 
active duty for training in 1993 when he developed breathing 
problems and was sent to the hospital for treatment.   

Medical records from King's Daughters hospital, dated in June 
1993, show that the Veteran was admitted wheezing and asthma.  
He reported that he was out in the field for maneuvers with 
the National Guard when he began wheezing.

A 1996 VA examination noted asthma.  The examiner did not 
provide a medical opinion regarding etiology.  

The Veteran had a VA examination in July 2005.  The examiner 
opined that asthma was aggravated by sinusitis.  The examiner 
noted that the Veteran was exposed to Agent Orange during 
service.  The examiner stated that he was not aware of a 
direct relationship between Agent Orange exposure and asthma.  
The examiner stated that the Veteran's asthma was related to 
smoking.

The Veteran had a VA examination in January 2009.  The VA 
examiner indicated that the claims file was reviewed.  The 
examiner stated that asthma has been present since the mid-
1970's.  The examiner stated that the Veteran did not have 
asthma before he entered military service.  The examiner 
opined that asthma was aggravated by smoking and by work-
related activities in the military.  The examiner reasoned 
that work in the military often aggravates asthma when 
working outdoors or performing certain duties around 
respiratory irritants.



The 2009 medical opinion indicated that asthma existed since 
the mid-1970's and was aggravated by service.  In light of 
the medical evidence indicating that the Veteran's asthma was 
aggravated by military duties, the Board finds that the 
evidence of record reasonably support a grant of service 
connection.  Accordingly, service connection for asthma is 
granted.   


ORDER

Service connection for asthma is granted.  


REMAND

Additional development is necessary with respect to the 
Veteran's claims of entitlement to service connection for 
emphysema and service connection for joint aches.

VA regulations provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

In light of the Board's decision granting service connection 
for asthma, a medical opinion is necessary to determine 
whether emphysema is aggravated by asthma.

With respect to the claimed condition of service connection 
for joint aches, the Board notes that the Veteran has alleged 
that joint aches are causally related to Agent Orange 
exposure and to rabies shots he received in service.  

Service treatment records dated in 1969 noted that the 
Veteran was bitten by a dog that was positive for rabies.  He 
completed a series of rabies shots.  A January 1969 entry in 
the service treatment records indicated that the Veteran 
reported arthralgias and stiff joints.  

In September 1999, the Veteran had a VA examination of the 
joints.  The examiner opined that there, "appears to be no 
connection between the patient's previous history of 
receiving treatment for rabies (or suspected rabies) and his 
current complaint of generalized arthralgias."  The examiner 
did not provide a rationale for the opinion.  

The Court has held that a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007), the Court held that, once VA undertakes 
the effort to provide an examination, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will or cannot be provided.

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran a VCAA notice letter 
informing him of the evidence required to 
substantiate a claim for service 
connection for emphysema, to include as 
secondary to asthma.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of the claimed disability of 
emphysema.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that 
such a review was conducted.  

3.	The examiner should indicate whether 
the Veteran has emphysema.  The examiner 
should state whether emphysema is 
aggravated by asthma.  The examiner should 
provide a detailed rationale for the 
opinion.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of joint aches.  The claims 
file should be provided for the examiner's 
review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.

5.  The examiner should state whether the 
Veteran currently has a disability 
manifested by joint aches.  The examiner 
should state whether such disability is at 
least as likely as not (50 percent or 
greater likelihood) related to rabies 
shots the Veteran received during service.  
The examiner should provide a detailed 
rationale for the opinion.   

6.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


